Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 objected to because of the following informalities: Claims 7 and 8 recite the grammatical error “wherein the executing the second algorithm”. Claim 9 recites the grammatical error “wherein the producing the second recommendation”.  Claim 12 recites the grammatical error “wherein the execute the first algorithm”. Claim 13 recites the grammatical error “wherein the produce the first recommendation information”. Claim 16 recites the grammatical error “wherein the perform the second conversion”.  Claim 17 recites the grammatical error “wherein the execute the second algorithm”. Claim 18 recites the grammatical error “wherein the execute the second algorithm”. Claim 19 recites the grammatical error “wherein produce the second recommendation information”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 rejected under 35 U.S.C. 101 because they are directed towards non-statutory subject matter. 
Claim 1 is directed towards a “method”. In view of the applicant specification, all of the claimed components in claim 1 can be reasonably interpreted as software alone. Therefore, the claim is directed to software per se and is non-statutory.
Claims 2-10 are rejected by virtue of dependency (and none of the components recited in the dependent claims can be interpreted as strictly hardware).
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 7, 8, 9, 11, 13, 14 , 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bossche et al (https://web.archive.org/web/20191215054638/https://scikit-learn.org/stable/modules/impute.html) hereafter Bossche further in view of Das et al (US 20190013102 A1) hereafter Das.
Regarding claim 1, Bossche teaches a method, comprising: performing a first conversion on the data set including one target variable and a plurality of feature variables by converting a missing value for each of the feature variables into a preset constant (Para 6.4.2, Missing values can be imputed with a provided constant value).
 	Bossche does not appear to explicitly teach executing a first algorithm to determine a level of redundancy of the plurality of feature variables, using the data set converted by the first conversion. In analogous art, Das teaches executing a first algorithm to determine a level of redundancy of the plurality of feature variables (Para 0006, The plurality of features are ranked according to their minimum redundancy maximum relevance (mRMR) strength using an mRMR algorithm). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bossche to include the execution of a first algorithm to determine the level of redundancy of a plurality of feature variables, as taught by Das. One of ordinary skill in the art would be motivated to modify the method of Bossche to include the execution of a first algorithm to determine the level of redundancy of a plurality of feature variables in order to reject the irrelevant and redundant features, as suggested by Das (Para 006, the irrelevant and redundant features are rejected out of the plurality of features based on a predefined criteria, wherein the remaining features form a first set of features of the PCG signal). 
Bossche in view of Das hereafter Bossche-Das teaches producing first recommendation information that includes a predetermined number of feature variables selected based on a result of the executing the first algorithm (Das, Para 006, PCG signal is classified as diagnosable or non-diagnosable using the first set of features). 
Regarding claim 3,  Bossche-Das teaches the method of claim 1, wherein the producing the first recommendation information comprises: generating a recommendation ranking for each of the feature variables by using an average of each recommendation ranking obtained by the executing the first algorithm (Das, Para 006, The extracted plurality of features are then ranked according to their minimum redundancy maximum relevance strength using an mRMR algorithm); and selecting the predetermined number of feature variables based on the recommendation ranking(Das, Para 006, the irrelevant and redundant features are rejected out of the plurality of features based on a predefined criteria, wherein the remaining features form a first set of features of the PCG signal).
Regarding claim 4, Bossche-Das teaches the method of claim 1, further comprising: performing a second conversion to convert a missing value for each of the predetermined number of feature variables included in the first recommendation information into a predetermined constant(Bossche, Para 6.4.2, Missing values can be imputed with a provided constant value) or a random value; executing a second algorithm to measure an importance level of the predetermined number of feature variables in relation to classification or prediction of the target variable using the data set converted by the second conversion(Das, Para 0006, The plurality of features are ranked according to their minimum redundancy maximum relevance strength using an mRMR algorithm); and producing second recommendation information based on a result of the executing the second algorithm that measured an importance level (Das, Para 006, PCG signal is classified as diagnosable or non-diagnosable using the first set of features).
Regarding claim 7, Bossche-Das teaches the method of claim 4, wherein the executing the second algorithm to measure the importance level comprises executing a random forest algorithm capable of measuring relevancy with the target variable for the predetermined number of feature variables (Das, PCG signal is classified as diagnosable or non-diagnosable using the first set of features and a random forest classifier).
Regarding claim 8, Bossche-Das teaches the method of claim 4, wherein the executing the second algorithm for measuring the importance level comprises executing the second algorithm using only a part of the predetermined number of feature variables based on the recommendation ranking given to each of the predetermined number of feature variables(Das, Para 0006, In the next step, the irrelevant and redundant features are rejected out of the plurality of features based on a predefined criteria, wherein the remaining features form a first set of features of the PCG signal which are relevant).
Regarding claim 9, Bossche-Das teaches the method of claim 4, wherein the producing the second recommendation information comprises selecting the feature variables whose importance level of each of the feature variables measured by executing the second algorithm is greater than a preset threshold for the second recommendation information (Das, Fig. 7: Specificity).
Regarding claim 11, Bossche teaches an apparatus capable of performing a first conversion on the data set including one target variable and a plurality of feature variables by converting a missing value for each of the feature variables into a preset constant (Para 6.4.2, Missing values can be imputed with a provided constant value).
 	Bossche does not appear to explicitly teach executing a first algorithm to determine a level of redundancy of the plurality of feature variables, using the data set converted by the first conversion. In analogous art, Das teaches executing a first algorithm to determine a level of redundancy of the plurality of feature variables (Para 0006, The plurality of features are ranked according to their minimum redundancy maximum relevance (mRMR) strength using an mRMR algorithm). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bossche to include the execution of a first algorithm to determine the level of redundancy of a plurality of feature variable, as taught by Das. One of ordinary skill in the art would be motivated to modify the method of Bossche to include the execution of a first algorithm to determine the level of redundancy of a plurality of feature variables in order to reject the irrelevant and redundant features, as suggested by Das (Para 006, the irrelevant and redundant features are rejected out of the plurality of features based on a predefined criteria, wherein the remaining features form a first set of features of the PCG signal). 
Bossche in view of Das hereafter Bossche-Das teaches producing first recommendation information that includes a predetermined number of feature variables selected based on a result of the executing the first algorithm (Das, Para 006, PCG signal is classified as diagnosable or non-diagnosable using the first set of features).
Regarding claim 13,  Bossche-Das teaches the apparatus of claim 11, wherein the produce the first recommendation information comprises: producing a recommendation ranking for each of the feature variables by using an average of each recommendation ranking obtained by the executing the first algorithm (Das, Para 006, The extracted plurality of features are then ranked according to their minimum redundancy maximum relevance strength using an mRMR algorithm); and selecting the predetermined number of feature variables based on the recommendation ranking(Das, Para 006, the irrelevant and redundant features are rejected out of the plurality of features based on a predefined criteria, wherein the remaining features form a first set of features of the PCG signal).
Regarding claim 14, Bossche-Das teaches the apparatus of claim 11, further comprising: performing a second conversion to convert a missing value for each of the predetermined number of feature variables included in the first recommendation information into a predetermined constant(Bossche, Para 6.4.2, Missing values can be imputed with a provided constant value) or a random value; executing a second algorithm to measure an importance level of the predetermined number of feature variables in relation to classification or prediction of the target variable using the data set converted by the second conversion(Das, Para 0006, The plurality of features are ranked according to their minimum redundancy maximum relevance strength using an mRMR algorithm); and producing second recommendation information based on a result of the executing the second algorithm that measured an importance level (Das, Para 006, PCG signal is classified as diagnosable or non-diagnosable using the first set of features).
Regarding claim 17, Bossche-Das teaches the method of claim 14, wherein the execute the second algorithm to measure the importance level comprises executing a random forest algorithm capable of measuring relevancy with the target variable for the predetermined number of feature variables (Das, PCG signal is classified as diagnosable or non-diagnosable using the first set of features and a random forest classifier).
Regarding claim 18, Bossche-Das teaches the method of claim 14, wherein the execute the second algorithm for measuring the importance level comprises executing the second algorithm using only a part of the predetermined number of feature variables based on the recommendation ranking given to each of the predetermined number of feature variables (Das, Para 0006, In the next step, the irrelevant and redundant features are rejected out of the plurality of features based on a predefined criteria, wherein the remaining features form a first set of features of the PCG signal which are relevant).
Regarding claim 19, Bossche-Das teaches the method of claim 14, wherein produce the second recommendation information comprises selecting the feature variables whose importance level of each of the feature variables measured by executing the second algorithm is greater than a preset threshold for the second recommendation information (Das, Fig. 7: Specificity).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bossche-Das further in view of Pocock (http://www.cs.man.ac.uk/~gbrown/publications/pocockPhDthesis.pdf) hereafter Pocock.
Regarding claim 2, Bossche-Das teaches the method of claim 1 as shown above. However, Bossche-Das does not appear to explicitly teach wherein the first algorithm is selected from the group consisting of minimum redundancy-maximum relevancy criterion (mRMR), joint mutual information maximization criterion (JMIM), conditional mutual information maximization (CMIM), and interactive cluster analysis procedure (ICAP) capable of measuring the amount of mutual information of the plurality of feature variables. In analogous art, Pocock teaches wherein the first algorithm is selected from the group consisting of minimum redundancy-maximum relevancy criterion (mRMR), joint mutual information maximization criterion (JMIM), conditional mutual information maximization (CMIM), and interactive cluster analysis procedure (ICAP) capable of measuring the amount of mutual information of the plurality of feature variables (Page 111, Fig 5.9, JMI/mRMR/DISR are all very similar, scaling the redundancy terms by the size of the feature set. The middle ranks belong to CMIM/ICAP). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Bossche-Das to include the first algorithm being selected from the group consisting of mRMR, JMIM, CMIM, and ICAP in order to maximize  the likelihood of a discriminative model, as suggested by Pocock (Page 11, the problem of information theoretic filter feature selection can be rephrased as maximizing the likelihood of a discriminative model).
Regarding claim 12, Bossche-Das teaches the apparatus of claim 11 as shown above. However, Bossche-Das does not appear to explicitly teach wherein the execute the first algorithm to determine the level of redundancy comprises an operation selected from the group consisting of minimum redundancy-maximum relevancy criterion (mRMR), joint mutual information maximization criterion (JMIM), conditional mutual information maximization (CMIM), and interactive cluster analysis procedure (ICAP) capable of measuring the amount of mutual information of the plurality of feature variables. In analogous art, Pocock teaches wherein the execute the first algorithm to determine the level of redundancy comprises an operation selected from the group consisting of minimum redundancy-maximum relevancy criterion (mRMR), joint mutual information maximization criterion (JMIM), conditional mutual information maximization (CMIM), and interactive cluster analysis procedure (ICAP) capable of measuring the amount of mutual information of the plurality of feature variables (Page 111, Fig 5.9, JMI/mRMR/DISR are all very similar, scaling the redundancy terms by the size of the feature set. The middle ranks belong to CMIM/ICAP). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Bossche-Das to include the first algorithm being selected from the group consisting of mRMR, JMIM, CMIM, and ICAP in order to maximize  the likelihood of a discriminative model, as suggested by Pocock (Page 11, the problem of information theoretic filter feature selection can be rephrased as maximizing the likelihood of a discriminative model).
 Claim 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bossche-Das further in view of Tice (https://www.samhsa.gov/data/sites/default/files/cbhsq-reports/NSDUH%20Methods%20for%20Handling%20Missing%20Item%20Values%202018.pdf) hereafter Tice.
Regarding claim 5, Bossche-Das teaches the method of claim 4 as shown above. However, Bossche-Das does not appear to explicitly teach wherein the performing of the second conversion comprises converting the missing value for each of the predetermined number of feature variables into the predetermined constant in the case of a regression problem in which the target variable is a continuous variable. In analogous art, Tice teaches converting the missing value for each of the predetermined number of feature variables into the predetermined constant in the case of a regression problem in which the target variable is a continuous variable (Page 23, Sec 3.3.3, The SEM command in Stata can perform ML on missing values, but it supports only continuous variables). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bossche-Das to include converting the missing value for each of the predetermined number of feature variables into the predetermined constant in the case of a regression problem in which the target variable is a continuous variable, as taught by Tice. One of ordinary skill in the art would be motivated to modify the method of Bossche-Das to include converting the missing value for each of the predetermined number of feature variables into the predetermined constant in the case of a regression problem in which the target variable is a continuous variable in order to account for complex data sets, as suggested by Tice (Page 23, Sec 3.3.3, The SEM command in Stata can account for a complex survey design).
Regarding claim 6, Bossche-Das in view of Tice teaches the method of claim 4, wherein the performing of the second conversion comprises converting the missing value for each of the predetermined number of feature variables into the random value in the case of a classification problem in which the target variable is a categorical variable (Tice, Ch 3.2.5, When a missing value is categorical, an equivalent approach uses the respondent values in the same cell to estimate the probabilities of falling into one of the categories and then randomly assigns the missing value using those probabilities).

Regarding claim 15, Bossche-Das teaches the method of claim 14 as shown above. However, Bossche-Das does not appear to explicitly teach wherein the perform of the second conversion comprises converting the missing value for each of the predetermined number of feature variables into the predetermined constant in the case of a regression problem in which the target variable is a continuous variable. In analogous art, Tice teaches converting the missing value for each of the predetermined number of feature variables into the predetermined constant in the case of a regression problem in which the target variable is a continuous variable (Sec 3.3.3, The SEM command in Stata can perform ML on missing values, but it supports only continuous variables). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bossche-Das to include converting the missing value for each of the predetermined number of feature variables into the predetermined constant in the case of a regression problem in which the target variable is a continuous variable, as taught by Tice. One of ordinary skill in the art would be motivated to modify the method of Bossche-Das to include converting the missing value for each of the predetermined number of feature variables into the predetermined constant in the case of a regression problem in which the target variable is a continuous variable in order to account for complex data sets, as suggested by Tice (Sec 3.3.3, The SEM command in Stata can account for a complex survey design).
Regarding claim 16, Bossche-Das in view of Tice teaches the method of claim 14, wherein the perform of the second conversion comprises converting the missing value for each of the predetermined number of feature variables into the random value in the case of a classification problem in which the target variable is a categorical variable (Tice, Ch 3.2.5, When a missing value is categorical, an equivalent approach uses the respondent values in the same cell to estimate the probabilities of falling into one of the categories and then randomly assigns the missing value using those probabilities).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bossche-Das further in view of Schiff (US 20090172730 A1) hereafter Schiff.
Regarding claim 10, Bossche-Das teaches the method of claim 4 as shown above. However,  Bossche-Das does not appear to explicitly teach further comprising: performing first fit verification based on at least one machine learning algorithm using all of the plurality of feature variables; performing second fit verification based on the at least one machine learning algorithm using only the feature variables provided in the second recommendation information; and verifying the second recommendation information by comparing results of the first fit verification with results of the second fit verification. In analogous art, Schiff teaches performing first fit verification based on at least one machine learning algorithm using all of the plurality of feature variables (Para 0076, performing machine learning on a learning data set, this being analogous to the first fit verification process ); performing second fit verification based on the at least one machine learning algorithm using only the feature variables provided in the second recommendation information (Para 0076, recording the accuracy on a verification data set, this being analogous to the second fit verification); and verifying the second recommendation information by comparing results of the first fit verification with results of the second fit verification (Para 0076, The accuracy of the model can then be determined by applying the model to the verification data set). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bossche-Das to include performing first fit verification and second fit verification and verifying the second recommendation information by comparing results of the first fit verification with results of the second fit verification, as taught by Schiff. One of ordinary skill in the art would be motivated to modify the method of Bossche-Das to include performing first fit verification and second fit verification and verifying the second recommendation information by comparing results of the first fit verification with results of the second fit verification in order to determine probability of accuracy, as suggested by Schiff (Para 0076, By performing a learning process and a verification process, a probability for each pair of categories can be generated).
Regarding claim 20, Bossche-Das teaches the method of claim 14 as shown above. However,  Bossche-Das does not appear to explicitly teach further comprising: performing first fit verification based on at least one machine learning algorithm using all of the plurality of feature variables; performing second fit verification based on the at least one machine learning algorithm using only the feature variables provided in the second recommendation information; and verifying the second recommendation information by comparing results of the first fit verification with results of the second fit verification. In analogous art, Schiff teaches performing first fit verification based on at least one machine learning algorithm using all of the plurality of feature variables (Para 0076, performing machine learning on a learning data set, this being analogous to the first fit verification process ); performing second fit verification based on the at least one machine learning algorithm using only the feature variables provided in the second recommendation information (Para 0076, recording the accuracy on a verification data set, this being analogous to the second fit verification); and verifying the second recommendation information by comparing results of the first fit verification with results of the second fit verification (Para 0076, The accuracy of the model can then be determined by applying the model to the verification data set). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bossche-Das to include performing first fit verification and second fit verification and verifying the second recommendation information by comparing results of the first fit verification with results of the second fit verification, as taught by Schiff. One of ordinary skill in the art would be motivated to modify the method of Bossche-Das to include performing first fit verification and second fit verification and verifying the second recommendation information by comparing results of the first fit verification with results of the second fit verification in order to determine probability of accuracy, as suggested by Schiff (Para 0076, By performing a learning process and a verification process, a probability for each pair of categories can be generated).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166